Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-47 are allowed. Claims 1-20 has been cancelled. The prior art discloses apparatus and method for prediction of rapid symptomatic blood pressure decrease as taught in (Olde 2013/0096402) and system and method for estimating the stroke volume and/or the cardiac output of a patient as taught in (Monuz 2020/0260965).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 recites “A system for monitoring of arterial pressure of a patient and providing a warning to medical personnel of a predicted future hypotension event, the system comprising: a hemodynamic sensor that produces an analog hemodynamic sensor signal representative of an arterial pressure waveform of the patient; an analog-to-digital converter that converts the analog hemodynamic sensor signal to digital hemodynamic data; a system memory that stores hypotension prediction software code and a graphical user interface; a display; and a hardware processor that is configured to: execute the hypotension prediction software code to: derive, from the digital hemodynamic data, a plurality of health parameters; and determine a hypotension probability index (HPI) representing a probability of a future hypotension event for the patient based on the plurality of health parameters, and execute the graphical user interface to:provide a selection screen on the display enabling a user to select a plurality of parameters for viewing on the display from among health parameters of the patient being tracked by the system and being stored in the system memory; overlay an alarm screen as a pop-up on the display in response to the HPI of the patient satisfying a predetermined risk criterion; and provide an HPI diagnostic screen showing values for one or more of the plurality of health parameters.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626